Citation Nr: 1737522	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-28 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include all possible diagnoses, currently claimed as attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from September 19, 1988, to December 10, 1992.  He also had active duty service from December 11, 1992, to October 16, 1996, under "other than honorable conditions."

This appeal to the Board of Veterans' Appeals (Board) is from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2017 videoconference hearing and a transcript of this hearing is of record.

The scope of the Veteran's claim for ADHD includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Regardless of whether a claimant identifies a particular disorder upon filing the claim, the scope of the claim is not limited to that condition, but is considered a claim for any disability that reasonably may be encompassed by several factors - including his description of the claim, the symptoms he describes, and the information he submits or that VA obtains in support of his claim.  Id.  Based on Clemons and the evidence of record, the Board has expanded the Veteran's ADHD claim to include all possible diagnoses for an acquired psychiatric disorder, as reflected above.

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative.  The undersigned is granting the motion and advancing the appeal on the docket based upon severe financial hardship.  38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The issue of whether the Veteran is entitled to service connection for an acquired psychiatric disability is remanded for further development.

During his initial period of enlistment, the Veteran suffered the loss of both of his parents over a four month period.  He states that his response to these losses nearly resulted in a hardship discharge.  The Veteran reports that his subsequent military career advanced until the death of his grandparents.  He states that the emotional consequences of his losses resulted in life choices and behavioral changes that ended his military career.  The Veteran endorses symptoms of anxiety and depression and asserts that a lack of mental health services and counseling during his emotional crisis had an enormous effect on his military career and his current mental health.

The Veteran's post-service treatment records document various psychological disorders.  A private practitioner opined that ADHD contributed to the Veteran's difficulties with social relationships and inability to sustain meaningful employment.  However, the Veteran has not been provided a VA examination.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

Given the Veteran's testimony, his current psychiatric disability, and the practitioner's opinion, the Board believes a medical opinion is required to adjudicate this claim.

While on remand, additional treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain current VA psychiatric treatment records since May 2017.

2.  Schedule the Veteran for a VA examination to determine whether it is as likely as not (50 percent or greater) that he has an acquired psychiatric disability causally related to an in-service injury or event. The examiner should consider the Veteran's lay statements and all pertinent evidence of record.  All opinions are to be supported by a thorough explanation.

3.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




